Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00443-CV

                       CONSOLIDATED REINFORCEMENT, L.P.,
                                   Appellant

                                              v.

                                       Ali CHERAIF,
                                          Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI16237
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee Ali Cheraif recover his costs of this appeal and the
full amount of the trial court’s judgment from appellant Consolidated Reinforcement, L.P. and
from Lexon Insurance Company as surety on appellant’s supersedeas bond; provided, however,
that appellee’s recovery from Lexon Insurance Company is limited to the amount of the
supersedeas bond.

       SIGNED May 29, 2019.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice